Citation Nr: 0841939	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  08-10 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the overpayment of VA benefits due to change in the 
veteran's marital status in the amount of $8,152.30 was 
validly created.

(The issues of entitlement to service connection for a 
psychiatric disorder, including as secondary to service 
connected burn residuals of the left shoulder and arm; 
entitlement to an effective date prior to October 24, 2003, 
for a 30 percent rating for service-connected unfavorable 
ankylosis of the left thumb and index finger; and whether the 
combined disability rating of 60 percent assigned in a May 
2004 rating decision is correct, will be addressed in a 
separate decision.)


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which 
found that an overpayment of VA benefits in the amount of 
$8,152.30 was made to the veteran due to change in his 
marital status.

The Board notes that while the veteran has requested a waiver 
of the overpayment in question, it does not appear that that 
issue has been addressed by the agency of original 
jurisdiction; thus, the Board's decision is limited to the 
issue of whether the overpayment was properly created.


FINDINGS OF FACT

1.  The veteran married his former wife "M" in July 1976.  He 
divorced his former wife "M" in October 1990, but continued 
to receive benefits for a spouse.

2.  The veteran married his current wife "J" in June 1992.  

3.  VA did not become aware of the veteran's divorce and 
remarriage until December 2002.

4.  VA was not solely at fault for the creation of the debt.


CONCLUSION OF LAW

An overpayment of compensation benefits based on the removal 
of a dependent spouse was properly created.  38 U.S.C.A. §§ 
5107, 5111, 5112 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.400, 3.401, 3.500, 3.501 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is not applicable to cases involving overpayment 
indebtedness.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).  
Notwithstanding the fact that the VCAA is not controlling in 
these matters, the Board has reviewed the case for purposes 
of ascertaining that the appellant has had a fair opportunity 
to present argument and evidence in support of his challenge 
to the validity of the overpayment.  In short, the Board 
concludes from that review that the requirements for the fair 
development of the appeal have been met in this case.

A review of the veteran's marital history shows that he 
married "M" in July 1976.  
The record contains Declaration of Marital Status forms 
signed by the veteran in September 1976 and January 1980 
showing "M" as the veteran's spouse.  The record also 
contains a letter to the veteran dated in July 1991 
requesting the Social Security numbers for all dependents for 
whom he was receiving benefits.  The veteran signed the form 
in July 1991 and listed "M" as his spouse.

The veteran divorced "M" in October 1990.  He married "J" 
in June 1992.  The record contains no communication from the 
veteran or any representative concerning his divorce and/or 
remarriage until December 2002.  The RO thereafter determined 
that the veteran was overpaid VA benefits in an amount equal 
to the additional benefits he received for "M" for the 
period from October 1990 to December 2002.

In order for the Board to determine that the overpayment was 
not properly created, it must be established that the veteran 
was legally entitled to the benefits in question or, if there 
was no legal entitlement, then it must be shown that VA was 
solely responsible for the veteran being erroneously paid 
benefits.  Sole administrative error connotes that the 
appellant neither had knowledge of nor should have been aware 
of the erroneous award.

Further, neither the veteran's actions nor his or her failure 
to act must have contributed to payment pursuant to the 
erroneous award. 38 U.S.C.A. § 5112(b) (9),(10); 38 C.F.R. § 
3.500(b)(2); Jordan v. Brown, 10 Vet. App. 171 (1997).  In 
addition, a veteran who is receiving compensation must notify 
the VA of all circumstances which will affect his or her 
entitlement to receive, or the rate of, the benefit being 
paid.  38 C.F.R. § 3.660(a)(1).

The effective date of a reduction of pension or compensation 
by reason of marriage, annulment or divorce on or after 
October 1, 1982, or death of a dependent of a payee, shall be 
the last day of the month in which such marriage, annulment, 
divorce or death occurs.  38 U.S.C.A. § 5112(b)(2) (West 
2002); 38 C.F.R. § 3.501(d)(2) (2008).  The effective date of 
payment of benefits for a dependent spouse is the date of 
marriage, if the claim is received within one year, 
otherwise, the date notice is received of the dependent's 
existence.  38 U.S.C.A. § 5110(f) (West 2002); 38 C.F.R. § 
3.501(b) (2008).

The record contains letters to the veteran dated in October 
1998 and November 1994 informing him that he must immediately 
notify VA of any change in the number or status of dependents 
and that any failure to do so could result in an overpayment 
of benefits.

The veteran was divorced from "M" in October 1990.  At the 
time of the divorce, he was receiving additional compensation 
benefits for "M" as his dependent spouse.  Pursuant to 38 
U.S.C.A. § 5112(b)(2) and 38 C.F.R. § 3.501(d)(2), he was no 
longer entitled to additional compensation benefits for 
having "M" as a dependent effective October 31, 1990.  The 
Board notes the submission of the post-divorce July 1991 
signed statement from the veteran in which he listed "M" as 
his spouse.  He nevertheless continued to receive such 
additional benefits for "M" until the RO learned of his 
divorce in December 2002.  The record reflects that the 
amount of the debt was properly calculated to account for the 
period from October 31, 1990 to December 2002.  The Board 
acknowledges his contention that, as he married "J" in June 
1992, he at least had a dependent since June 1992, even if it 
was not "M."  The Board points out, however, that 
applicable regulations do not allow for the substitution of 
one dependent for another.  To the contrary, there are 
separate regulations governing when a dependent is removed, 
and when one is added to an award of compensation benefits.  
For "M," her removal was effective October 31, 1990, 
because she and the veteran were divorced in October 1990.  
For "J," the effective date of her addition to the 
veteran's award could not be effective until at least January 
2003, because VA was not notified of her existence until 
December 2002 (more than a year after their marriage).

The veteran argues that the debt was nevertheless invalidly 
created because VA was solely at fault in the creation of the 
debt, the period of calculated overpayment is too long (i.e. 
he should be held responsible only for the period during 
which he was not married to any person) and because he had no 
intention of defrauding VA.

Turning to his arguments concerning administrative error on 
VA's part, the veteran makes two specific assertions.  First, 
that he did inform VA of his divorce and remarriage when he 
returned the November 1994 status of dependents questionnaire 
noting his divorce and remarriage, but that VA failed to act 
on this information.  In this regard, the record contains a 
copy of the November 1994 letter to the veteran with the 
status of dependents questionnaire completed on the reverse, 
and the veteran's signature dated in November 1994.  However, 
the date stamp on the document in the claims folder is 
November 2003, and a notation from a VA decision review 
officer on the document notes that "Charge card was checked.  
This form was not received until 11-13-2003."

Secondly, the veteran contends that VA was on notice that he 
had divorced and remarried because at the time of the 
remarriage in June 2002 he informed his representative, the 
Georgia Department of Veterans Affairs, of his change in 
marital status. 


In regards to his assertions that he previously and timely 
notified VA of his divorce from "M" and remarriage to "J," 
the Board points out that the form he purportedly submitted 
to VA does not contain a date stamp showing that it actually 
was received at any point prior to November 2003.  Nor is 
there any other persuasive indicia on the form itself that it 
was actually delivered to VA.  The Board points out that the 
presumption of regularity of government process can only be 
rebutted by clear evidence to the contrary.  Ashley v. 
Derwinski, 2 Vet. App. 62 (1992).  It is presumed that 
Government officials would have acted properly upon receipt 
of notice regarding the veteran's divorce from "M" and 
remarriage to "J."  Had VA received notification from the 
veteran in November 1994 or at any other time, it would have 
been noted in the veteran's claims folder and appropriate 
action would have been undertaken.  Moreover, the Board notes 
the veteran, after purportedly informing VA in November 1994 
of his divorce, nevertheless continued to accept the 
additional benefits for "M" for more than seven additional 
years, without once inquiring as to why VA had never 
acknowledged "J's" existence.  The evidence, particularly 
the form dated in November 1994, does not clearly and 
convincingly indicate that VA received notice of a change in 
dependency status; it contains no indication that it was ever 
sent to or received by VA.

As to the veteran's notice to his representative concerning 
the change in marital status, he Board points out that VA is 
not on constructive notice of information held by the 
veteran's representative concerning marital status.  

In short, the Board finds that the overpayment at issue was 
not created through any administrative error on VA's part.  
The veteran was advised of the need to inform VA of any 
change in the status of any dependents.  In the absence of VA 
error, the Board must find that the debt was validly created.  
Id.

In sum, applicable regulations specify that the veteran was 
not entitled to additional compensation benefits on account 
of having "M" as a dependent as of October 31, 1990.  
Applicable regulations also provide that he was not entitled 
to additional compensation benefits for "J" until at least 
January 2003.  He nevertheless received such benefits for 
"M" until December 2002.  There is no persuasive evidence 
showing that he notified VA of, or that VA was otherwise 
aware of, his divorce from "M" until at least December 
2002.  Nor is there otherwise any indication of 
administrative error on the part of VA.  Based on these 
facts, and the applicable regulations governing the effective 
date of the removal of "M" from the veteran's award, the 
overpayment at issue was properly created.


ORDER

The overpayment of compensation benefits for a dependent 
spouse was properly created and the appeal is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


